After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, the after final was reviewed and it overcomes all of the rejections from the previous office action based on the newly amended claims. Therefore, the amended limitations require further search and/or consideration by the examiner.
3a, 7, and 12. 	The amended limitation presented for Claim 1: “configured to concatenate the plurality of SDUs into a single protocol data unit (PDU) above the PDCP layer in a service data adaptation protocol (SDAP) layer of the cellular data network, wherein the plurality of SDUs concatenated into the single PDU in the SDAP layer belong to a same data radio bearer (DRB).” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 8: “wherein when the plurality of SDUs comprise framing information, an SDAP header of the single PDU concatenated at the SDAP layer does not include the framing information, and wherein when the plurality of SDUs do not comprise framing information, the SDAP header of the single PDU concatenated at the SDAP layer includes the framing information.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 17: “concatenate a plurality of IP packets into a single protocol data unit (PDU) above a packet data convergence protocol (PDCP) layer in a service data adaptation protocol (SDAP) layer if the IP concatenation is enabled at the base station and the UE.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 23: “concatenate a plurality of IP packets into a single protocol data unit (PDU) above the PDCP layer in a service data adaptation protocol (SDAP) layer if the IP concatenation is enabled at the base station and the UE.” changes the scope of the claim which requires further search and/or consideration.
Furthermore, the examiner conducted a quick search and found the following prior art pertinent to Applicant’s amended claims filed on 11/08/2021:
R2-1702596 (“Concatenation at SDAP”, 3rd-7th April 2017) teach “Concatenation can be used to reduce the L2 overhead, but it is better to be done in the SDAP layer because SDAP overhead can be further reduced compared to performing concatenation in PDCP.”(Fig.1; Page 1) 

/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413